EXHIBIT 10.1
AMENDMENT NO. 3 TO LOAN AGREEMENT
     This Amendment No. 3 to Loan Agreement (as the same may from time to time
be amended, restated, modified or otherwise supplemented, the “Third
Amendment”), dated August 21, 2009, is by and among Professional Veterinary
Products, Ltd., a Nebraska corporation (“PVPL”), ProConn, LLC, a Nebraska
limited liability company (“ProConn”), Exact Logistics, LLC, a Nebraska limited
liability company (“Exact”, together with PVPL and ProConn, collectively and
individually herein referred as “Borrower”), and First National Bank of Omaha, a
national banking association (“Lender”).
RECITALS
     I. Borrower and Lender entered into a Loan Agreement dated November 14,
2006, as amended on September 17, 2007 and November 19, 2008 (as the same may
from time to time be amended, restated, modified or otherwise supplemented, the
“Loan Agreement”).
     II. Capitalized terms used herein which are not otherwise defined herein
shall have the respective meanings ascribed thereto in the Loan Agreement.
     III. Borrower has requested that certain terms and conditions of the Loan
Agreement be amended to decrease the principal amount of the revolving credit
facility provided by the Loan Agreement from $40,000,000 to $37,480,000.
     Accordingly, in consideration of the Recitals and the terms and conditions
herein set forth, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower and Lender hereby agree as
follows:
AGREEMENT
     1. The Recitals of the Loan Agreement are hereby amended by deleting the
first paragraph in its entirety and substituting the following first paragraph
in its place:
     WHEREAS, Borrower has requested that Lender loan up to forty-two million
one hundred forty-six thousand dollars ($42,146,000) to Borrower via a
thirty-seven million four hundred eighty thousand dollar ($37,480,000) revolving
credit facility and a four million six hundred sixty-six thousand dollar
($4,666,000) term loan facility, the proceeds of which will be used to refinance
existing indebtedness of Borrower and to provide Borrower with working capital
support;
     2. The Recitals of the Loan Agreement are hereby amended by deleting the
fifth paragraph in its entirety and substituting the following fifth paragraph
in its place:
     NOW, THEREFORE, for and in consideration of Lender making loans up to
$42,146,000 to Borrower, the premises set forth above, which are incorporated
herein by this reference and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, it is agreed as follows:
     3. Section 1.2. of the Loan Agreement is hereby amended by deleting the
definition of “Revolving Loan” in its entirety and substituting the following
definition in its place:

 



--------------------------------------------------------------------------------



 



     “Revolving Loan” means the revolving credit facility in an amount up to
$37,480,000, as described in Section 2.1 and as provided in the promissory note
attached hereto as Exhibit 2.1.
     4. Section 2.1 of the Loan Agreement is hereby amended by deleting such
section in its entirety and substituting the following section in its place:
     Section 2.1 Revolving Loan. Subject to the terms and conditions hereof,
Lender agrees to make Advances to Borrower from time to time during the period
from the date hereof to and including the Termination Date, in an aggregate
amount at any time outstanding not to exceed the lesser of (a) thirty-seven
million four hundred eighty thousand dollars ($37,480,000) or (b) the Borrowing
Base, as calculated from time to time (the “Maximum Revolving Facility”). The
Revolving Loan shall be a revolving credit facility and it is contemplated that
Borrower will request Advances, make prepayments and request additional
Advances. Borrower’s obligation to repay all Advances with interest thereon and
additional terms under the Revolving Loan shall be evidenced by a promissory
note in the form attached hereto and marked Exhibit 2.1 (herein, together with
any and all extensions, renewals, modifications and substitutions thereof and
exchanges therefore, the “Revolving Note”). Any unpaid principal and all accrued
but unpaid interest under the Revolving Loan shall be payable on the Termination
Date.
     5. Section 2.1.3 of the Loan Agreement is herby amended by deleting such
section in its entirety and substituting the following section in its place:
     Section 2.1.3 Non-Usage Fee. Borrower shall pay to Lender a non-usage fee
at the rate of 0.10% per annum of the unused portion of the $37,480,000
Revolving Loan. The non-usage fee shall be payable in arrears on each January 1,
April 1, July 1 and October 1 and on the Termination Date.
     6. References throughout the Loan Agreement, Notes and Collateral
Agreements to the Loan Agreement, Notes and Collateral Agreements are hereby
amended to include any amendments, restatements, modifications or supplements
thereto.
     7. Borrower hereby (a) reaffirms and admits the validity and enforceability
of the Loan Agreement, each related document and all of the obligations of
Borrower thereunder, (b) agrees and admits that no Borrower has any defenses to
or offsets against any such obligations and (c) certifies that, immediately
after giving effect to this Third Amendment, (i) no Event Default shall exist
(or would exist with the passage of time or giving of notice) and (ii) each of
the representations and warranties contained in the Loan Agreement and each
related document shall be true and correct with the same effect as though such
representation and warranty had been made on the date hereof, except to the
extent such representation and warranty specifically relates to an earlier date,
in which case such representation and warranty shall have been true and correct
on and as of such earlier date.
     8. In all other respects, the Loan Agreement and related documents shall
remain in full force and effect, and no amendment or waiver in respect of any
term or condition of the Loan Agreement or related documents shall be deemed
(i) to be an amendment or waiver in respect of any other term or condition
contained in the Loan Agreement or related documents or (ii) to prejudice any
right or rights of the Lender which it may now have or may have in the future
under or in connection with the Loan Agreement or related documents.
     9. This Third Amendment shall be binding on the successors and assigns of
the parties hereto.

2



--------------------------------------------------------------------------------



 



     10. This Third Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and all of
which when taken together shall constitute but one and the same agreement.
     11. THIS THIRD AMENDMENT IS BEING EXECUTED AND DELIVERED IN, AND IS
INTENDED TO BE PERFORMED IN, THE STATE OF NEBRASKA, AND SHALL BE CONSTRUED AND
ENFORCEABLE IN ACCORDANCE WITH, AND BE GOVERNED BY, THE INTERNAL LAWS OF THE
STATE OF NEBRASKA, WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS.
[Signature Page Follows]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Third Amendment as of
the day and year first set forth above.

            Professional Veterinary Products, Ltd.,
a Nebraska corporation
      By:   /s/ Tara Chicatelli         Tara Chicatelli, its Chief Financial
Officer              ProConn, LLC,

By: Professional Veterinary Products, Ltd.,
a Nebraska corporation,
its Manager and sole Member
      By:   /s/ Tara Chicatelli         Tara Chicatelli, its Chief Financial
Officer              Exact Logistics, LLC,
a Nebraska limited liability company

By: Professional Veterinary Products, Ltd.,
a Nebraska corporation,
its Manager and sole Member
      By:   /s/ Tara Chicatelli         Tara Chicatelli, its Chief Financial
Officer              First National Bank of Omaha,
a national banking association
      By:   /s/ Donald L. Erikson         Donald L. Erikson, Vice President     
       

4